Title: To George Washington from Bernard McMahon, 17 September 1796
From: McMahon, Bernard
To: Washington, George


        
          (No. 6 North Front Street) [Philadelphia]17th Septr 1796.
          Sir
        
        If my Services in any thing I am capable of, could be useful to you, at the Salary of One Hundred pounds a yea⟨r⟩ and Board at your expence, I would be happy to rendre them, and to endeavour to merit your approbation, I remain with the most profound respect, Sir, your Excellency’s Most Obedient And Hble Servant
        
          Berd McMahon.
        
      